
	
		I
		111th CONGRESS
		1st Session
		H. R. 2287
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. Rohrabacher (for
			 himself, Mr. Sullivan,
			 Mr. Gary G. Miller of California,
			 Mr. Pitts,
			 Mr. Bartlett,
			 Mr. Bilirakis,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Burton of Indiana,
			 Mr. Jones,
			 Mr. Kline of Minnesota,
			 Mr. Marchant,
			 Mr. McHenry,
			 Mr. Platts,
			 Mr. Rogers of Alabama,
			 Mr. Sessions,
			 Mr. Simpson, and
			 Mr. Smith of Nebraska) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to exclude
		  from creditable wages and self-employment income wages earned for services by
		  aliens illegally performed in the United States and self-employment income
		  derived from a trade or business illegally conducted in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 No Social Security for Illegal
			 Immigrants Act of 2009.
		2.Exclusion of
			 unauthorized employment from employment upon which creditable wages may be
			 basedSection 210(a)(19) of
			 the Social Security Act (42 U.S.C.
			 410(a)(19)) is amended—
			(1)by striking
			 (19) Service and inserting the following:
				
					(19)(A)Service performed by an
				alien while employed in the United States for any period during which the alien
				is not authorized to be so employed.
						(B)Service
						.
			3.Exclusion of
			 unauthorized functions and services from trade or business from which
			 creditable self-employment income may be derivedSection 211(c) of the
			 Social Security Act (42 U.S.C. 411(c))
			 is amended—
			(1)in paragraph (5),
			 by striking or at the end;
			(2)in paragraph (6),
			 by striking him. and inserting him; or;
			 and
			(3)by inserting after
			 paragraph (6) the following new paragraph:
				
					(7)The performance of
				a function or service in the United States by an alien during any period for
				which the alien is not authorized to perform such function or service in the
				United
				States.
					.
			4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to wages earned, and self-employment income
			 derived, before, on, or after the date of the enactment of this Act.
			 Notwithstanding section 215(f)(1) of the Social
			 Security Act (42 U.S.C. 415(f)(1)), as soon as practicable after the
			 date of the enactment of this Act, the Commissioner of Social Security shall
			 recompute all primary insurance amounts to the extent necessary to carry out
			 such amendments. Such amendments shall affect benefits only for months after
			 the date of the enactment of this Act.
		
